                Case 2:18-cv-01141-TSZ Document 42 Filed 05/28/21 Page 1 of 3




 1                                                                     District Judge Thomas S. Zilly
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
     THE HUMAN RIGHTS DEFENSE
10
     CENTER and MICHELLE DILLON,
                                                     CASE NO. C18-1141-TSZ
11
                                Plaintiffs,          STIPULATED ORDER FOR
12
                                                     DISMISSAL
13         v.
14
   U.S. DEPARTMENT OF HOMELAND
15 SECURITY and UNITED STATES
   IMMIGRATION AND CUSTOMS
16
   ENFORCEMENT,
17
18                             Defendants.
19
20         The parties have settled Plaintiffs’ claims for attorneys’ fees and costs. Now, that all

21 claims concerning the FOIA request specifically referenced in Plaintiffs’ complaint have been
22 resolved, the parties, through their undersigned counsel and respective attorneys of record, now
23 hereby stipulate to the dismissal with prejudice of the above-captioned action.
24 //
25 //
26 //
27
28

     STIPULATED ORDER FOR DISMISSAL - 1                                      UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     (CASE NO. C18-1141-TSZ)                                                  SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
            Case 2:18-cv-01141-TSZ Document 42 Filed 05/28/21 Page 2 of 3




 1     DATED this 26th day of May, 2021.
 2                                           DAVIS WRIGHT TREMAINE LLP
 3
                                             /s/ Eric M. Stahl
 4                                           Eric M. Stahl, WSBA#27619
                                             920 Fifth Avenue, Ste. 3300
 5
                                             Seattle, WA 98104
 6                                           Phone: (206) 622-3150
                                             Email: ericstahl@dwt.com
 7
                                             Attorneys for Plaintiffs
 8
 9                                           TESSA M. GORMAN
                                             Acting United States Attorney
10
                                             /s/ Michelle R. Lambert
11                                           Michelle R. Lambert, NYS #4666657
                                             Assistant United States Attorney
12                                           United States Attorney’s Office
                                             1201 Pacific Avenue, Suite 700
13                                           Tacoma, Washington 98406
14                                           Phone: (253) 428-3824
                                             Email: michelle.lambert@usdoj.gov
15                                           Attorneys for Defendants

16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATED ORDER FOR DISMISSAL - 2                           UNITED STATES ATTORNEY
                                                                 700 STEWART STREET, SUITE 5220
     (CASE NO. C18-1141-TSZ)                                       SEATTLE, WASHINGTON 98101
                                                                         (206) 553-7970
            Case 2:18-cv-01141-TSZ Document 42 Filed 05/28/21 Page 3 of 3




 1
                                           ORDER
 2
 3        IT IS HEREBY ORDERED that the Parties’ Stipulation and Order for Dismissal is
 4 GRANTED for the reasons set forth in the Stipulation.
 5
 6        SO ORDERED.
 7
 8        Dated this 28th day of May
 9
10
11                                                  A
12                                                Thomas S. Zilly
                                                  United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATED ORDER FOR DISMISSAL - 3                                 UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     (CASE NO. C18-1141-TSZ)                                             SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
